DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: claim 5 is depended on itself.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: Figure 1, para. 0024, line 6, indicate element 32 is a boom cylinder while para. 0024, line 6 also indicated boom cylinder is 210.   
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vogel et al. (USP 8,506,004).
Regarding claim 1, Vogel discloses in figure 1  a vehicle teaching a frame (22), a cabin (10) mounted to the frame, the cabin shown in figure 1 teaching an interior cab space and it is obvious that the cabin would construct by side panel and a roof and a roof comprising a peripheral portion extending beyond the side panel and an edge formed along the peripheral portion and an antenna (20) mounted to the cab and located inward of the edge (see figure 1 and its descriptions).
Regarding claim 18, the vehicle teaching in figure 1 is a trucked (similar to tracked) loader (see figure 1).
Regarding claim 19, Vogel teaches in figure 1 a portion of the antenna at location having a greatest distance measured perpendicular to the roof outermost portion of the vehicle that extend from the roof of the cab (see figure 1).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (USP 8,506,004) as applied to claim 1 above, and further in view of Hashimoto et al. (US 2018/0151939).
Regarding claim 9, Vogel fails to a second antenna located at common distance relative to the roof from the first antenna. While, Hashimoto discloses in figure 1 a vehicle that teaches first antenna (81) and second antenna (82) mounting on the roof (91) of the vehicle with common distance to the roof (see figure 1 and para. 0007). Therefore, it would be obvious to an ordinary skill in the art at the time the application filling to implement Hashimoto’s teaching into Vogel’s disclosure to meet the design criteria 
Regarding claim 10, Hashimoto also teaches first antenna (81) and second antenna (82) located on a common plane (83) (see para. 0007).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest objected feature: a mounting aperture formed in the peripheral portion, the mounting aperture used to mount the first antenna to the cab.
Claim 3 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest objected feature: a base 
Claim 4 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest objected feature: wherein the first planar portion further comprises a second surface opposite the first surface, wherein the second planar portion comprises a first surface and a second surface opposite the first surface, wherein the second surface of the first planar portion abuts the first surface of the second planar portion, and wherein first antenna mounts to the second surface of the second planar portion.
Claim 5 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest objected feature: wherein the first surface of the first planar portion is parallel to the second surface of the second planar portion.
Claim 6 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest objected feature: a first mounting aperture formed in the peripheral portion, wherein the bracket comprises a second mounting aperture formed in the first 15PATENT APPLICATIONAttorney Docket No. P30205-US-PRI planar portion, wherein the first mounting aperture aligned with the second mounting aperture, and wherein the aligned first mounting aperture and second mounting aperture are configured to receive a fastener to secure the bracket to the roof.
Claim 7 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest objected feature: the 
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest objected feature: the first planar portion and the second planar portion form a unitary, integrally formed component.
Claim 11 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest objected feature: the first antenna is coupled at a first corner of the roof, and wherein the second antenna is coupled to a second corner of the frame diagonally offset from the first corner.
Claim 12 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest objected feature: a bracket configured to connect the second antenna to the frame, the bracket comprising: a stem; a first lateral portion extending from a first end the stem; and a second lateral portion extending from a second end of the stem, the first lateral portion laterally offset from the second lateral portion.
Claim 13 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest objected feature: the first lateral portion extends along a portion of the frame and offset from a surface of the frame on a side of the frame opposite the cab.
Claim 14 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base 
Claim 15 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest objected feature: a wiring harness extending from the antenna, wherein the antenna extends from outwardly from the cab in a first direction, wherein the wiring 16PATENT APPLICATIONAttorney Docket No. P30205-US-PRI harness extends in a second direction opposite the first direction, and wherein the wiring harness extends into the interior cab space via an opening formed in the side panel.
Claim 16 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest objected feature: the peripheral portion of the roof defines a recess, and wherein the wiring harness extends through the recess.
Claim 17 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest objected feature: the roof further comprises a central portion overlaying the interior cabin space, the peripheral portion extending beyond central portion, and wherein the central portion is free of a mounting aperture for coupling the antenna to the roof.
Claim 20 is allowable.
The following is an examiner’s statement of reasons for allowance: Claim 20 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “an antenna mount comprising a second planar portion overlaying and contacting the first planar portion, the first planar portion comprising a first surface configured to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LAM T MAI/Primary Examiner, Art Unit 2845